DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
	Acknowledgment is made of Amendment filed February 10, 2021.  Claims 1, 7 and 16 are amended.  Claims 8 and 17 are canceled.  Claims 21-22 are new.  Claims 1-7, 9-16 and 18-22 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-10, 12-16 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Travis (US 2011/0187293).
Regarding claim 1, Travis discloses an optical device for illuminating a spatial light modulator, the device comprising: a light source (2,3,4) configured to provide illumination light; and an optical element 1 having a first end and a second end that is opposite to the first end, the optical element including: a first surface (light incident surface, see Figures 1-4) disposed at the first end of the optical element; a second surface (top surface, see Figures 1-4) distinct from and non-parallel to the first surface; and a third surface (bottom surface adjacent prismatic film 6, see Figures 1-4) distinct from and non-parallel to the first surface and the second surface, wherein: the second surface and the third surface are spaced apart, at the first end, by a distance that is greater than a distance between the second surface and the third surface at the second end; and the optical element is configured to: receive, at the first surface, the illumination light provided by the light source; propagate the illumination light via total internal reflection; and output the illumination light from the third surface (see at least Figures 1-4 and paragraphs [0008]-[0028]).
Regarding claim 2, the optical element 1 in Travis is a wedge waveguide (see at least Figures 1-4 and paragraph [0019]).
Regarding claim 3, the second and third surfaces in Travis are planar (see at least Figures 1-4).
Regarding claim 4, the second surface and the first surface in Travis form a first angle and the third surface and the first surface form a second angle distinct from the first angle (see at least Figures 1-4).  

Regarding claim 6, the device in Travis further comprises an optical assembly (at least 6) configured to receive the illumination light output from the third surface and redirect the illumination light (see at least Figures 2-4 and paragraphs [0004] and [0021] and claim 13).  
Regarding claim 7, the optical assembly in Travis is disposed on the third surface of the optical element 1 or spaced apart from the third surface of the optical element (see at least Figures 2-4 and paragraphs [0004] and [0021] and claim 13).  
Regarding claim 9, the optical assembly in Travis includes an optical diffuser configured to diffuse the illumination light output from the third surface to provide diffused illumination light (see at least Figures 2-4 and paragraph [0021] and claim 4 which teaches that the light is diffused after being redirected by film 6 which requires a diffuser).  
Regarding claim 10, the optical assembly in Travis includes a turning film 6 configured to redirect the illumination light output from the third surface of the optical element 1 by changing the direction of the illumination light (see at least Figures 2-4 and paragraphs [0004] and [0021] and claim 13).  
Regarding claim 12, the light source in Travis includes a plurality of light emitting elements (2,3,4), each light emitting element being individually activatable (see at least Figures 2-4 and paragraphs [0009]-[0010] and [0020]-[0027]).

Regarding claim 14, the optical element 1 in Travis is a wedge waveguide (see at least Figures 1-4 and paragraph [0019]).
Regarding claim 15, the method in Travis further comprises receiving, at an optical assembly (at least 6), the illumination light output from the third surface of the optical element and redirecting by the optical assembly the illumination light (see at least Figures 2-4 and paragraphs [0004] and [0021] and claim 13).  
Regarding claim 16, the method in Travis includes the optical assembly includes an optical diffuser (see at least paragraph [0021] and claim 4), and redirecting the illumination light includes causing diffusion with the optical diffuser or the optical assembly includes a turning film 6 and redirecting the illumination light includes causing 
Regarding claim 19, the method in Travis further comprises receiving, at the spatial light modulator 7, the illumination light output from the optical assembly; modulating an amplitude or phase of at least a portion of the illumination light and outputting the modulated light (see at least Figures 2-4 and paragraphs [0003] and [0021]).
Regarding claim 20, the light source (2,3,4) in Travis includes a plurality of light emitting elements and the method also includes activating a subset, less than all, of the plurality of light emitting elements (see at least Figures 2-4 and paragraphs [0009]-[0010] and [0020]-[0027]).
Regarding claim 21, the optical element 1 in Travis is configured to receive, at the second surface, ambient light that is distinct from the illumination light and transmit the ambient light from the second surface to the third surface such that the ambient light is output from the third surface (see at least Figures 1-4 which illustrates the second surface of optical element 1 is fully exposed the ambient environment and paragraph [0019] teaches that optical element 1 is “entirely transparent”, thus ambient light at the second surface inherently enters the optical element 1 and at least a portion exits the third surface).  
Regarding claim 22, the method in Travis further comprises receiving ambient light that is distinct from the illumination light at the second surface of the optical element; and outputting the ambient light from the third surface of the optical element (see at least Figures 1-4 which illustrates the second surface of optical element 1 is fully . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Travis (US 2011/0187293) in view Gruhlke (US 2014/0267875).
Regarding claims 11 and 18, the optical assembly 6 in Travis includes a turning film that operates in the same manner recited in the claims but Travis does not specifically teach a holographic turning film.  However holographic turning films are common in the art and specifically taught in Gruhlke (see Gruhlke, at least paragraph [0049]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a holographic turning film 6 in Travis as taught by Gruhlke in order to provide the required beam directionality and brightness for the desired type backlit display 7 (see Travis, para [0011]).



Response to Arguments
Applicant’s arguments filed February 10, 2021 with respect to the rejections in the previous Office Action have been considered but are moot based on the new grounds of rejection set forth above, said new rejections being necessitated by Applicant’s amendment.



Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SEAN P GRAMLING/Primary Examiner, Art Unit 2875